Citation Nr: 9932157	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  97-12 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

Entitlement to a higher rating for status post L5-S1 
diskectomy with arthrofibrosis, initially assigned a 
20 percent evaluation, effective from March 1994, and a 
40 percent evaluation, effective from January 1997.

Entitlement to a higher rating for a condition manifested by 
urinary urgency and frequency, initially assigned a 
20 percent evaluation.

Entitlement to a higher rating for vestibular neuronitis, 
initially assigned a 10 percent evaluation.

Entitlement to a higher rating for status post excision of 
ganglion cyst of the right ring finger, initially assigned a 
zero percent evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1983 to March 
1994 and she had some active duty for training and inactive 
duty for training prior to January 1983 in the Florida Air 
National Guard.

This appeal comes to the Board of Veterans' Appeals (Board) 
from June 1995 and later RO rating decisions that granted 
service connection for status post L5-S1 diskectomy with 
arthrofibrosis, and assigned a 20 percent rating, effective 
from March 1994 and a 40 percent rating, effective from 
January 1997; granted service connection for a condition 
manifested by urinary frequency and urgency, and assigned a 
20 percent rating; granted service connection for vestibular 
neuronitis, and assigned a 10 percent rating; and granted 
service connection for status post excision of ganglion cyst 
of the right ring finger, and assigned a zero percent rating.


The veteran testified before the undersigned sitting at the 
RO in May 1999 to the effect that she sustained an injury to 
her cervical spine in service.  The report of her VA 
examination of the right ring finger in March 1998 also 
refers to a neck or right upper arm injury in service.  This 
evidence constitutes a claim for service connection for a 
cervical spine disorder and/or a right upper arm disorder 
that has not been adjudicated by the RO.  Hence, it is not a 
matter for appellate consideration.  38 C.F.R. § 20.200 
(1998).  This matter is referred to the RO for appropriate 
action.

The report of the veteran's VA ear examination in April 1998 
notes that left ear sensorineural hearing loss was found in 
service.  This evidence may constitute a claim for service 
connection for left ear hearing loss that has not been 
adjudicated by the RO.  This matter is referred to the RO for 
appropriate action.

The veteran's testimony at the May 1999 hearing is also to 
the effect that she is unable to obtain or maintain 
employment due to the severity of her service-connected 
disabilities.  This evidence constitutes a claim for a total 
rating for compensation purposes based on individual 
unemployability that has not been adjudicated.  This issue is 
referred to the RO for appropriate action.

The issue of entitlement to a higher rating for status post 
excision of ganglion cyst of the right ring finger, initially 
assigned a zero percent evaluation, will be addressed in the 
remand portion of this decision.


FINDINGS OF FACT


1.  The veteran's low back disability is manifested primarily 
by a well-healed and asymptomatic surgical scar, muscle 
spasm, severe limitation of motion, loss of reflex of the 
right ankle, diminished reflex of the left ankle, diminished 
sensation in the right leg, and painful motion that produce 
pronounced functional impairment with little intermittent 
relief; symptoms that produced pronounced functional 
impairment with little intermittent relief have been present 
since her separation from service.


2.  The veteran's urinary condition is manifested primarily 
by frequency of daytime voiding between 1 and 2 hours and 
nocturia times 2-3 over a 9-hour period with urgency; daytime 
voiding at less than one hour or awakening to void 5 or more 
times per night is not found.

3.  The veteran's vestibular neuronitis is manifested 
primarily by occasional episodes of vertigo that produce no 
more than moderate impairment; tinnitus, dizziness, and 
occasional staggering that produce severe impairment are not 
found.



CONCLUSIONS OF LAW


1.  The criteria for a higher rating of 60 percent rating, 
effective from March 1994, for status post L5-S1 diskectomy 
with arthrofibrosis are met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Code 5293 (1998).

2.  The criteria for a higher rating for a condition 
manifested by urinary frequency and urgency, initially 
assigned a 20 percent evaluation, are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.115a, Code 7512 
(1998).

3.  The criteria for a higher rating for vestibular 
neuronitis, initially assigned a 10 percent evaluation, are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.87a, Code 6204, effective prior to and as of June 10, 1999.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Entitlement to a Higher Rating for Status Post L5-S1 
Diskectomy with Arthrofibrosis, Initially Assigned a 
20 Percent Rating, Effective from March 1994, and a 
40 Percent Rating, Effective from January 1997.

A.  Factual Background

The veteran had active service from January 1983 to March 
1994 and she had some active duty for training and inactive 
duty for training prior to January 1983 in the Florida Air 
National Guard.

Service medical records show that the veteran underwent 
diskectomy of right L5-S1 in March 1992 for herniated nucleus 
pulposus at right L5-S1.  She continued to complain of low 
back problems after this surgery and a report dated in March 
1993 notes that a MRI (magnetic resonance imaging) reportedly 
showed a large right mass at L5-S1 that was consistent with 
scar.  A report of her evaluation in March 1994 notes an 
assessment of arthrofibrosis secondary to L5-S1 diskectomy.

VA and private medical reports show that the veteran was seen 
and evaluated for various medical problems in the 1990's 
following her separation from service.  The more salient 
medical reports with regard to the claims being considered in 
this appeal are discussed in the appropriate sections of this 
decision.

The veteran had a VA orthopedic examination in March 1994.  
She complained of chronic low back pain with radiation down 
the right leg that was aggravated by prolonged standing or 
sitting.  On a scale of 1 to 10, she reported her pain as 
mostly a 9.  She had a normal gait.  She got in and out of 
the examining chair with no guarded motion of her back.  
There were normal spinal curvatures and a well-healed lower 
midline scar.  The para-spinous muscles felt tight to digital 
palpation, but were of equal tone, bilaterally.  There was 
about 90 degrees of flexion.  There was 15 degrees of 
extension and 30 degrees of right and left lateral bending.  
Pelvic rotation caused no pain.  She could toe walk normally.  
She walked on her heels with some difficulty because of her 
sense of imbalance, but showed no evidence of foot or ankle 
extensor weakness.  Sciatic stretch tests were limited at 85 
degrees, bilaterally, due to tight hamstrings, but did not 
produce sciatic pain, even with dorsiflexion of the ankle  
The right ankle jerk was absent.  The diagnosis was status 
post diskectomy, L5-S1, with residual complaints of back and 
leg pain.

The veteran underwent VA medical examinations in August 1994.  
At a VA medical examination of her spine, she complained of 
constant low back pain since undergoing surgery in 1992.  Her 
pain was primarily in her lower back and it was exacerbated 
by changes in weather, dampness, prolonged standing or 
sitting in a very hard chair.  She ambulated with a cane, but 
she was observed walking with a normal gait without the cane.  
There was no postural abnormality identified.  There was a 
well-healed incision over her lower back.  The musculature of 
the back was well-developed.  Forward flexion was to 20 
degrees, backward extension was difficult to ascertain as she 
had some instability and could not stand up straight on 
extension testing. She was able to flex laterally to both 
sides to 30 degrees.  Her reflexes were 2+ and symmetrical.  
Her strength appeared to be symmetrical.  There was decreased 
sensation to light touch along the lateral aspect of the 
right leg from the level of the hip joint down to her ankle.  
The remainder of the sensory exam appeared to be within 
normal limits.  The diagnoses were arthrofibrosis, status 
post L5-S1 diskectomy, and right leg paresthesia.  She was 
recommended for nerve conduction velocities (NCV) to assess 
neural involvement.  EMG (electromyograph)/NCV studies in 
August 1994 revealed right L4-5, S1 radiculopathy with main 
involvement on the right S1 root.


In March 1998, the veteran underwent a VA medical examination 
of her spine.  There was significant paraspinal muscle spasm 
on the right, less on the left.  There was sciatic notch 
tenderness on the right.  On forward flexion, there was no 
lumbosacral motion at all and all bending was occurring at 
the hips.  Hyperextension was defined as about 5-10 degrees 
that reproduced significant back pain.  Lateral bending was 
15 degrees to the left.  Left-sided bending reproduced pain.  
Rotation was 10 degrees, right and left, that also reproduced 
pain.  Reflexes were 2+ in both knees,  0 in the right ankle, 
and 1+ in the left ankle.  Sensation was diminished in the 
L5-S1 distribution of the right leg.  Straight leg raising 
reproduced pain on the right side.  The diagnosis was L4-5 
and L5-S1 disc herniations, status post L5-S1 excision.

The veteran testified at a hearing in May 1999 before the 
undersigned.  Her testimony was to the effect that she could 
not sit for long periods of time because of chronic low back 
pain with radiation.  She testified to the effect that her 
low back disorder was more severe than currently rated.  


B.  Legal Analysis

The veteran's claims for higher ratings for her low back 
disorder, rated 20 percent disabling from March 1994 and 
40 percent disabling from January 1997; a condition 
manifested by urinary urgency and frequency, rated 20 percent 
and discussed in Section II of this decision; and vestibular 
neuronitis, rated 10 percent and discussed in Section III of 
this decision, are well grounded, meaning they are plausible.  
The Board finds that all relevant evidence has been obtained 
with regard to the claims and that no further assistance to 
the veteran is required to comply with VA's duty to assist 
her.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

A 20 percent evaluation is warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 
40 percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  38 C.F.R. § 4.71a, Code 5293.

The medical evidence in this case shows that the veteran 
underwent low back surgery in 1992 while in service and that 
she has continued to have significant low back problems since 
then.  Service medical records dated after the 1992 surgery 
note the presence of arthrofibrosis and a large mass 
consistent with scar at the L5-S1 surgical site.  At a VA 
medical examination in 1994 she complained of low back pain 
with radiation and there was no reflex of the right ankle.  
At the August 1994 VA medical examination there was more 
severe limitation of motion of the low back and EMG/NCV 
studies revealed the presence right L4-5, S1 radiculopathy 
with main involvement on the right S1 root.  At her 1998 VA 
medical examination of the spine there was severe limitation 
of motion of the low back, painful motion, loss of reflex of 
the right ankle, diminished reflex of the left ankle, muscle 
spasm, and diminished sensation of the right leg.  The 
medical evidence also reveals the presence of an asymptomatic 
well-healed surgical scar in the low back area that does not 
warrant the assignment of a separate compensable evaluation 
under diagnostic code 7803, 7804 or 7805.

The veteran testified to the effect that her low back 
condition is more severe than currently rated, and this 
evidence is supported by the objective medical evidence.  The 
medical evidence reveals that her low back disability is 
manifested primarily by a well-healed and asymptomatic 
surgical scar, muscle spasm, severe limitation of motion, 
loss of reflex of the right ankle, diminished reflex of the 
left ankle, diminished sensation in the right leg, and 
painful motion that produce pronounced functional impairment 
with little intermittent relief that support the assignment 
of a 60 percent rating for the low back disability under 
diagnostic code 5293 with consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45, dealing with functional 
impairment due to pain, fatigability, incoordination, and 
weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

While all of the veteran's current low back symptoms have not 
been demonstrated at the veteran's various VA medical 
examinations since her separation from service, a 
longitudinal review of all the medical evidence since the 
veteran low back surgery in 1992 indicates that presence of 
low back symptomatology that produced pronounced functional 
impairment with little intermittent relief since her 
separation from service.  Hence, the Board finds that the low 
back disability has been 60 percent disabling since March 
1994.  Fenderson v. West, 12 Vet. App. 119 (1999).


II. Entitlement to a Higher Rating for a Condition Manifested 
by Urinary Urgency and Frequency, Initially assigned a 
20 Percent Rating.

A.  Factual Background

The veteran underwent a VA genitourinary examination in 
August 1994.  She gave a long time history of daytime 
frequency and urgency.  She had no history of renal calculus 
disease.  It was noted that she had been evaluated 
extensively for these problems in the past consisting of 
normal urinalysis and normal urine culture with no particular 
identifiable etiology.  She gave a history of rare 
incontinence.  She denied nocturia, dysuria, flank pain, 
suprapubic pain, and gross hematuria.  She gave a history of 
5-6 urinary tract infections that became asymptomatic.  Her 
abdominal examination was entirely benign.  She might urinate 
as frequently as 3 times per hour or once every several 
hours.  The diagnosis was urinary urgency and frequency of 
unknown etiology.  She was recommended for a urologic 
consultation.  

A VA urology consultation in August 1994 notes the veteran's 
history of low back surgery in 1992 and that she began having 
recurrent sciatic pain and urinary frequency after the 
surgery.  The urinary frequency was occasionally every 20-30 
minutes during the day and nocturia once a night.  It was 
noted that she was scheduled for hysterectomy and that 
medication was helping her with urinary frequency.  The 
diagnosis was "neurogenically induced frequency from 
scarring following disk surgery" and "mechanical problem 
due to uterine pressure on bladder."

Private medical records show that the veteran underwent 
operative hysteroscopy, diagnostic hysteroscopy in July 1994.  
The postoperative diagnosis was uterine perforation.  In 
September 1994, she underwent total abdominal hysterectomy, 
bilateral salpingo-oophorectomy.  The postoperative diagnosis 
was dysmenorrhea, dysfunctional uterine bleeding, history of 
endometriosis.

VA medical reports of the veteran's outpatient treatment in 
1996 show that she was seen for urinary frequency and 
urgency.

At a VA medical examination in March 1998, the veteran 
complained of chronic frequency of urination that was 
controlled with medication.  She reported current voiding 
symptoms of daytime frequency every 1-2 hours, and nocturia 
times 2-3 over a 9-hour period and mild urgency.  She had a 
good stream without straining.  She had no incontinence, 
dysuria, pelvic pain or hematuria.  It was noted that the 
veteran had a small capacity, low pressure bladder, with 
frequency of urination that was manageable with medication.

At the hearing in May 1999, the veteran testified to the 
effect the her urinary frequency was controlled with 
medication.


B.  Legal Analysis

The claim for a higher rating for a condition manifested by 
urinary frequency and urgency, initially rated as 20 percent 
disabling, is well grounded as noted in Section I of this 
decision.

The veteran's urinary problems can be rated as voiding 
dysfunction or urinary frequency, whichever is prominent.  In 
her case, the medical evidence does not indicate the presence 
of urinary voiding problems, and her condition will be 
evaluated based on urinary frequency.  A 20 percent 
evaluation is warranted for urinary frequency with daytime 
voiding interval between one and two hours, or; awakening to 
void three to four times per night.  A 40 percent evaluation 
is warranted for urinary frequency with daytime voiding less 
than one hour, or; awakening to void 5 or more times per 
night.  38 C.F.R. § 4.115a, Code 7512.

The report of the veteran's medical examination in 1994 
indicates the presence of frequent daytime urine voiding at 
various intervals.  At the 1998 medical examination, her 
urinary frequency was daytime voiding at approximately every 
1-2 hours and nocturia time 2-3 over a 9-hour period with 
mild urgency.  These symptoms support no more than a 
20 percent rating under the provisions of diagnostic code 
7512.  The evidence does not indicate that the veteran has 
daytime urinary voiding at less than one hour or that she 
awakens to void 5 or more times per night to support the 
assignment of a 40 percent rating under this diagnostic code.

The veteran's testimony indicates that her urinary frequency 
is controlled by medication and the overall evidence 
indicates that the current 20 percent rating for her 
condition manifested by urinary frequency and urgency best 
represents her disability picture.  The preponderance of the 
evidence is against the claim for a higher rating for the 
condition manifested by urinary frequency and urgency, and 
the claim is denied.

III. Entitlement to a Higher Rating for Vestibular 
Neuronitis, Initially Assigned a 10 Percent Rating.

A.  Factual Background

Service medical records show that the veteran was diagnosed 
with vestibular neuronitis.


At a VA medical examination for miscellaneous neurologic 
disorders in August 1994 the veteran gave a history of an 
episode of constant dizziness with nausea, but no vomiting 
while in service.  She also complained of intermittent 
tinnitus and gave a history of migraine headaches that had 
resolved.  The diagnoses were vestibular neuronitis, benign 
positional vertigo, and menstrual migraine headaches.


VA medical reports of the veteran's outpatient treatment in 
1995 and 1996 show that she had complaints of vertigo.


The veteran underwent a VA compensation examination in April 
1998.  She gave a history of intermittent vertigo while in 
service.  She reported continued intermittent episodes of 
vertigo that correspond to some ear discomfort, and that she 
was on Valium.  A HEENT (head, eyes, ears, nose, throat) 
examination was essentially negative.  An audiogram revealed 
left mild high frequency sensorineural hearing loss.  


The veteran testified at a hearing in May 1999.  Her 
testimony was to the effect that she occasionally became 
disoriented due to the vestibular neuronitis and that this 
condition was more severe than currently rated.



B.  Legal Analysis

The claim for a higher rating for vestibular neuronitis, 
initially rated as 10 percent disabling, is well grounded as 
noted in Section I of this decision.

The veteran's vestibular neuronitis will be rated analogous 
to labyrinthitis, effective prior to June 10, 1999, and as a 
peripheral vestibular disorder, effective as of June 10, 
1999.  38 C.F.R. § 4.20 (1998).

Moderate, chronic labyrinthitis with tinnitus and occasional 
dizziness warrants a 10 percent evaluation.  A 30 percent 
evaluation requires that the disorder be severe with 
tinnitus, dizziness, and occasional staggering.  These 
evaluations are combined with evaluations for any associated 
loss of hearing or suppuration.  38 C.F.R. § 4.87a, Code 
6204, effective prior to June 10, 1999.

The criteria for the evaluation of diseases of the ear and 
other sense organs were revised, effective June 10, 1999.  64 
Fed. Reg. 25202-25210 (May 11, 1999).  When regulations are 
changed during the course of the veteran's appeal, the 
criteria that is to the advantage of the veteran should be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date.  Rhodan v. 
West, 12 Vet. App. 55 (1998); Haywood v. West, 12 Vet. App. 
55 (1998).

A peripheral vestibular disorder with occasional dizziness 
warrants a 10 percent evaluation.  A 30 percent evaluation 
requires that the disorder produces dizziness with occasional 
staggering.  These evaluations are combined with evaluations 
for any associated loss of hearing or suppuration.  38 C.F.R. 
§ 4.87a, Code 6204, effective prior to June 10, 1999.

The veteran testified to the effect that she has occasional 
disorientation due to vestibular neuronitis and the evidence 
shows that she complains of occasional vertigo.  The 
evidence, however, does not reveal the presence of tinnitus, 
dizziness, and occasional staggering that produce severe 
impairment to support the assignment of a 30 percent rating 
under the provisions of diagnostic code 6204, effective prior 
to June 10, 1999.  Nor does the evidence show the presence of 
vestibular neuronitis manifested by dizziness with occasional 
staggering to support the assignment of a 30 percent rating 
under diagnostic code 6204, effective as of June 10, 1999.

A review of all the evidence, including the testimony, 
indicates that the current 10 percent rating for the 
veteran's vestibular neuronitis best represents her 
disability picture.  The preponderance of the evidence is 
against the claim for a higher rating for vestibular 
neuronitis, initially assigned a 10 percent evaluation, and 
the claim is denied.

Nor does the evidence show manifestations of the disorders 
discussed in Sections II and III of this decision warranting 
higher ratings for these conditions for a specific period or 
a "staged rating" at any time since the effective date of 
the claim.  Fenderson, 12 Vet. App. 119.

Since the preponderance of the evidence is against the claims 
for higher ratings for a condition manifested by urinary 
frequency and urgency, initially assigned a 20 percent 
evaluation; and for vestibular neuronitis, initially assigned 
a 10 percent evaluation; the benefit of the doubt doctrine is 
not for application with regard to these claims.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

An higher rating of 60 percent, effective from March 1994, 
for status post L5-S1 diskectomy with arthrofibrosis is 
granted, subject to the regulations applicable to the payment 
of monetary benefits.

A higher rating for a condition manifested by urinary 
frequency and urgency, initially assigned a 20 percent 
evaluation, is denied.

A higher rating for vestibular neuronitis, initially assigned 
a 10 percent evaluation, is denied.


REMAND

The report of the veteran's VA medical examination of her 
right ring finger in March 1998 notes the presence of 
numbness in the radial aspect of the right ring finger that 
could be a manifestation of the incision of a ganglion cyst 
of that finger or of compression of nerves at a higher level, 
such as the cervical spine.  The veteran was recommended for 
an MRI of the cervical spine for review by the examiner who 
conducted the March 1998 examination, but the report of the 
recommended MRI and any review of it are not found in the 
veteran's claims folders.  This evidence is relevant to the 
veteran's claim for a higher rating for a higher rating for 
status post excision of ganglion cyst of the right ring 
finger, initially assigned a zero percent rating, and it 
should be obtained prior to appellate review of this matter.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Testimony from the veteran at the May 1999 hearing 
constitutes a notice of disagreement with the December 1998 
RO rating decision that denied increased (compensable) 
evaluations for bilateral breast masses and hyperkinetic 
heart syndrome.  These issues have not been made subjects of 
a statement of the case, and they should be.  Manlincon v. 
West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398 (1995).  The Board may not address these issues until the 
veteran has been sent a statement of the case followed by her 
submission of a substantive appeal.  38 C.F.R. § 20.200; 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain a copies of the 
report of the MRI of the veteran's 
cervical spine requested by the examiner 
who conducted the March 1998 exam of the 
veteran's right ring finger and of the 
addendum to this examination prepared 
based on the MRI report.  If an MRI of 
the veteran's cervical spine has not been 
obtained, she should be scheduled for 
such a study and the examiner who 
conducted the March 1998 examination 
asked to prepare an addendum that 
considers the report of the MRI and 
delineates the specific symptoms, if any, 
attributable to the removal of a ganglion 
cyst from the right ring finger.

2.  After the above development, the RO 
should review the claim for a higher 
rating for status post excision of 
ganglion cyst of the right ring finger, 
initially assigned a zero percent 
evaluation.  The veteran and her 
representative should than be sent an 
appropriate supplemental statement of the 
case that includes the issues of 
entitlement to increased (compensable) 
evaluations for bilateral breast masses 
and hyperkinetic heart syndrome.

3.  The veteran and her representative 
should be advised that a substantive 
appeal, VA Form 9, with regard to any new 
issue must be submitted within 60 days to 
continue the appeal of them.

The veteran and her representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. E. Day
	Member, Board of Veterans' Appeals







